Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 1 of 37

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT CoLiizT"*;*“* id
for the

Western District of Washington 2 NOV 2 6 2018 l
i
In the Matter ofthe Search of n - n n _

(Briejly describe the property to be searched
or identifv the person by name and address)

F\j
,\,

/7707§?'

53@7

Case No.

Subject Premises 20 Jasmine Lane, She|ton, WA;
Subject Vehic|es;
Subject Person Ky|e Vance, DOB XX/XX/1995 `

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search Warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (identijj/ the person or describe the

d. d ' l ' . . .
pr'lz‘liiart§liobi’§é thn§'es,gl iig]se@iv§i'iic|es and Subject Person as further described in Attachment A, Which is attached

hereto and incorporated herein by this reference.

located in the _ Western District of __ Washington , there is now concealed (idenn'j§) the
person or describe the property to be seized)l

 

See Attachment B, Which is attached hereto and incorporated herein by this reference.

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
i!{evidence of a crime;
E{contraband, fruits of crime, or other items illegally possessed;
[i(property designed for use, intended for use, or used in committing a crime;
\:l a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section O/j"ense Descripiion
Titie 18, U.S.C. § 2252 (a)(2) Receipt or Distribution of Child Pornography
Tit|e 18, U.S.C. § 2252(a)(4)(B) Possession of Child Pornography
Tit|e 18, U.S.C. § 2252(b) Enticement afa N|inor
Tit|e 18, U.S.C. § 2251 Production of Child Pornography

The application is based on these facts:

See attached Aftidavit

d Continued on the attached sheet.
CI Delayed notice of days (give exact ending date if more than 30 days: _ _ ) is requested

under 18 U.S.C. § 31032\, the basis of which is set forth on ' :t?jhee .
A .p .ant s "szgnatnre l-

' _
SPEC|AL AGENT LlSSA A. EASTVOLD-WALTON, FB| _

Printed name and title

Sworn to before me and signed in my presence. ,
pto twin
Date: 11/26/2018 \ _ _

Judge ’s sign-azure

DAV|D W. CHR|STEL, U.S. MAG|STRATE JUE)GE

Printed name and title

 

  
  
 

    

 

 

City and state: TACO|V|A, WASH|NGTON

2018R01387

\DOQ\]O\L!\-I>L»JN)-

NNNN[\)NNN[\))-‘)-di-¢)-*)-l)-¢>-~>-¢)-\>_a
CO\]O`\Ul-l>-UJNi-*O\OOQ\]O\UIJ>UJ[\))-*O

 

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 2 of 37

ATTACHMENT A
Description of Property to be Searched
The address of,the SUBJECT PREMISES 20 Jasmine Lane, Shelton, WA, and is
more fully described as the property containing a two-story, single family home that is
mostly light blue in color with white trim. The front door to the SUBJECT PREl\/[[SES
is white in color. The driveway to the SUBJECT PREMISES is off of a dead end road,
which appears to dead end at the SUBJECT PREMISES.

in

 

The search is to include all rooms Within the SUBJECT PREMISES, all garages,
parking spaces, storage units/outbuildings on the SUBJECT PREMISES and any digital

device(s) found therein. However, if executing agents can reasonably determine onsite

that the SUBJECT PERSON does not have access to or control over a specific area

ATTACHMENT A - l UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2018R013 87 SEATTLE, WASHrNGToN 98101

(206) 5 53-7970

\DOO\]O\Lll-b'~)~>[\Ji-\

NN[\)[\JI\J[\)NNN>-‘»-¢)-li-¢>-»-‘)-l>-»-‘>_-
OQ\IO\M-l>-L)JI\J>-*O\COO\IO\Ul-LL»JN»-*O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 3 of 37

within the SUBJECT PREMISES, such as the private bedroom another resident of the
SUBJECT PREMISES, they will not be permitted to search that area.

SUBJECT VEH[CLE l is a 1998 VOLKSWAGEN .TETTA sedan, WA license
plate AXE4 l 94.

SUBJECT VEH[CLE 2 is a 2003 Volvo sedan, WA plate BMBO759.

The SUBJECT PERSON is KYLE PAUL VANCE (DOB: XX/XX/ 1995),
pictured below:

 

 

ATTACHMENT A - 2 UNH`ED STATES ATTORNEY

700 STEwART STREET, SUrrE 5220
USAO #2018R013 87 SEATTLE, WASHINGTON 98101

(206) 553-7970

\OOQ\]O\Ul-I>W[\))-‘

l\)l\)l\)l\)l\)l\)l\)l\)l\))-‘)--¢>_l)-l)-~i-\)-\i-¢)->-¢
OQ\IO\U\-PK)JNi-*O\DOO\]O\U\-|>wl\)>-lo

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 4 of 37

ATTACHMENT B
ITEMS TO BE SEIZED

The following records, documents, files, or materials, in whatever form, including
handmade or mechanical form (such as printed, written, handwritten, or typed),
photocopies or other photographic form, and electrical, electronic, and magnetic form
(such as CDs, DVDs, smart cards, thumb drives, camera memory cards, electronic
notebooks, or any other storage medium), that constitute evidence, instrumentalities, or
fruits of violations of 18 U.S.C. § 2422(b) (Enticement of a Minor), 18 U.S.C. § 2251
(Production of Child Pornography), 18 U.S.C. § 2252(a)(2) (Receipt or Distribution of
Child Pornography), and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child Pornography),
which may be found at the SUBJECT PREMISES, in the SUBJECT VEHICLE, or on the
SUBJECT PERSON:

l. Any Visual depiction of minor(s) engaged in sexually explicit conduct and
child erotica, in any format or media and any items depicted in those visual depictions
that may help to identify the person depicted or the creator of the depictions;

2. Evidence of the installation and use of P2P software, and any associated
logs, saved user names and passwords, shared files, and browsing history;

3. Letters, e-mail, text messages, and other correspondence identifying
persons transmitting child pornography, or evidencing the transmission of child
pornography, through interstate or foreign commerce, including by mail or by computer;

4. All invoices, purchase agreements, catalogs, canceled checks, money order
receipts, credit card statements or other documents pertaining to the transportation or
purchasing of images of minors engaged in sexually explicit conduct;

5. Any and all address books, names, lists of names, telephone numbers, and
addresses of individuals engaged in the transfer, exchange, or sale of child pornography;

6. Any non-digital recording devices and non-digital media capable of storing

images and videos.

ATTACHMENT B - l UNrrED sTATEs ATTORNEY
700 SIEWART STREET, Sur'rE 5220
USAO #2018R01387 sEAmE, wAerNGToN 98101
(206) 553-7970

\OOC\]O\'JI-l>~b)[\))-

[\)[\)l\)[\)[\)[\)[\)[\)[\))_l>-‘>-¢)~v-‘)-‘i-¢>-‘)-‘>_l
OO\lO\L/‘l-l>b~)[\)t-‘O\OOO\iO\Ul-E>L)J[\)»-‘C

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 5 of 37

7. Digital devices and/ or their components, which include, but are not limited
to:

a. Any digital devices and storage device capable of being used to
commit, further, or store evidence of the offense listed above;

b. Any digital devices used to facilitate the transmission, creation,
display, encoding or storage of data, including word processing equipment, modems,
docking stations, monitors, cameras, printers, encryption devices, and optical scanners;

c. Any magnetic, electronic, or optical storage device capable of
storing data, such as disks, tapes, CD-ROMS, CD-Rs, CD-RWS, DVDS, printer or
memory buffers, smart cards, PC cards, memory sticks, flashdrives, USB/thumb drives,
camera memory cards, media cards, electronic notebooks, and personal digital assistants ;

l d. Any documentation, operating logs and reference manuals regarding
the operation of the digital device or software;

e. Any applications, utility programs, compilers, interpreters, and other
software used to facilitate direct or indirect communication with the computer hardware,
storage devices, or data to be searched;

f. Any physical keys, encryption devices, dongles and similar physical
items that are necessary to gain access to the computer equipment, storage devices or
data; and

g. Any passwords, password files, test keys, encryption codes or other
information necessary to access the computer equipment, storage devices or data;

8. Evidence of who used, owned or controlled any seized digital device(s) at
the time the things described in this warrant were created, edited, or deleted, such as logs,
registry entries, saved user names and passwords, documents, and browsing history;

9. Evidence of malware that Would allow others to control any seized digital
device(s) such as viruses, Trojan horses, and other forms of malicious software, as well
as evidence of the presence or absence of security software designed to detect malware;

as well as evidence of the lack of such malware;

ATTACHMENT B - 2 UNH`ED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2018R013 87 sEAmE, WAerNoToN 93101

(206) 553-7970

\OOC\]O\U\-I>~L)J[\)>-l

NN[\)NNN[\)NNr-*>-¢)-l>_ai-a)-‘)-¢i-l)-l>-¢
CO\lo\Lh-I>UJNt-*C\OQO\i@Ul-I>L)JN>-*O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 6 of 37

10. Evidence of the attachment to the digital device(s) of other storage devices
or similar containers for electronic evidence;
ll. Evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from a digital device;
12. Evidence of times the digital device(s) was used;
13. Any other ESI from the digital device(s) necessary to understand how the
digital device was used, the purpose of its use, who used it, and When.
14. Records and things evidencing the use of the IP address 73.109.71.123 (the
SUBJECT IP ADDRESS) including:
a. Routers, modems, and network equipment used to connect
computers to the Pntemet;
b. Records of Internet Protocol (IP) addresses used;
c. Records of Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarl<ed” or “favorite” Web pages, search terms that the user

entered into any Internet search engine, and records of user-typed web addresses.

The seizure of digital devices and/or their components as set forth herein is
specifically authorized by this search warrant, not only to the extent that such
digital devices constitute instrumentalities of the criminal activity described above,
but also for the purpose of the conducting off-site examinations of their contents for
evidence, instrumentalities, or fruits of the aforementioned crimes.

ATTACHMENT B - 3 UNHED STATES ATTORNEY

700 STEWART STREET, SUrrE 5220
USAO #2018R013 87 SEATrLE, WASHlNGToN 98101

(206) 553-7970

\OOQ\]O'\UI-LL))N)-¢

[\)N[\)N[\)l\)[\)[\)[\)>-¢>-Ar-\>_a)-‘)-»-\)-‘)-¢>-¢
OO\IO\U'l-I>W[\.)>-‘O\OOO\`|O\U\-D~Wl\)i-‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 7 of 37

AFFIDAVIT

STATE OF WASHINGTON )

COUNTY OF PIERCE )

I, Lissa Eastvold-Walton, being duly sworn on oath, depose and state:
I. INTRODUCTION AND AGENT BACKGROUND

l. I am a Special Agent (“SA”) With the Federal Bureau of Investigation
(“FBI”). I have been employed as an FBI SA since June 2014, and am currently assigned
to the Seattle Division’s Tacoma Resident Agency. Prior to becoming a SA, 1 was
employed as a licensed professional counselor and attended graduate school to earn a
doctoral degree in rehabilitation psychology. While employed by the FBI, I have
investigated a broad variety of federal criminal violations, including mail fraud, wire
fraud, public corruption, health care fraud, physical and sexual assault, and child
pornography I have gained experience through training at the FBI Academy and
everyday work relating to conducting these types of investigations 1 am currently
authorized to investigate and enforce violations of federal criminal statutes, including
those found in Title 18 and 21 of the United States Code. Furthermore, as an
“investigative or law enforcement officer” of the United States, I am empowered by law
to conduct investigations of, and to make arrests for, criminal violations relating to child
exploitation and child pornography including violations of Title 18, United States Code,
Sections 2251 and 2252.

2. l am submitting this affidavit in support of an application under Rule 41 of
the Federal Rules of Criminal Procedure for a warrant to search the residence located at
20 Jasmine Lane, Shelton, Washington 985 84 (hereinafter the “SUBJECT PREMISES”)
more fully described in Attachment A, the person of KYLE PAUL VANCE (the
“SUBJECT PERSON”), a 1998 VOLSWAGEN JETTA sedan, license plate AXE4194,

SA EASTVOLD-WALTON AFFIDAVIT - 1 UNH`ED STATES ATTORNEY
USAO #2018R01387 700 SiEwAR'r STREET, SUITE 5220

SEATrLE, WASHINGTON 98101
(206) 553-7970

\DOC\]O`\U\-bwl\)i-*

NNN[\)[\)[\)[\J[\.)[\))-*>-¢>-¢>-¢)-Ai_a)_a\_a,_i,_.
oo\]O\L/l-PWN*-‘O\OOO\]O\§/l-PWN*_‘C

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 8 of 37

(“SUBJECT VEHICLE 1”), and a 2003 Volvo sedan, WA plate BMBO759 (“SUBJECT
VEHICLE 2”) for the things specified in Attachment B to this Affidavit, for the reasons
set forth below. I also seek authority to examine digital devices or other electronic
storage media. The property and person to be searched is as follows. The Warrant would
authorize a search of the SUBJECT PREMISES, the SUBJECT PERSON, and the
SUBJECT VEH[CLES, as well as the seizure and forensic examination of digital devices
found therein, for the purpose of identifying electronically stored data as particularly
described in Attachment B, for evidence, fruits, and instrumentalities of violations of 18
U.S.C. § 2422(b) (Enticement of a Minor), 18 U.S.C. § 2251 (Production of Child
Pornography), 18 U.S.C. § 2252(a)(2) (Receipt or Distribution of Child Pornography),
and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child Pornography).

3. The facts set forth in this Affidavit are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; review of documents and records
related to this investigation; communications with others who have personal knowledge
of the events and circumstances described herein; and information gained through my
training and experience

4. Because this affidavit is submitted for the limited purpose of establishing
probable cause in support of the application for a search warrant, it does not set forth
each and every fact that 1 or others have learned during the course of this investigation l
have set forth only the facts that I believe are relevant to the determination of probable
cause to believe that evidence, fruits, and instrumentalities of violations of 18 U.S.C.

§ 2422(b) (Enticement of a Minor), 18 U.S.C. § 2251 (Production of Child Pornography),
18 U.S.C. § 2252(a)(2) (Receipt or Distribution of Child Pornography), and 18 U.S.C.

§ 2252(a)(4)(B) (Possession of Child Pornography) will be found at the SUBJECT
PREMISES, in the SUBJECT VEHICLES, and on the SUBJECT PERSON.

SA EASTVOLD-WALTON AFFIDAVIT - 2 UNH`ED STATES ATTORNEY

1 700 STEWART STREET, SUITi-: 5220
b SAO #201 8R013 87 SEATTLE, WAerNGToN 98101

(206) 553-7970

\OOQ\]O\Ul-I>UJ[\))-l

l\)l\)l\)l\.)[\.)[\.)l\)l\)[\)>-*>-‘)-)-¢>-Ai-\>-¢>-A)-\i-¢
O€\IO\Ul-PLJJ[\)P-‘O\OOO\]O\U'l-PWN’-‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 9 of 37

II. STATEMENT OF PROBABLE CAUSE

5. On or about January 12, 2018, J.P. came to the Gravette Police Department
in Arkansas to report his nine-year-old daughter (MV) sent explicit photographs to an
individual later identified as KYLE PAUL VANCE using Facebook Messenger.

6. A forensic interview was set up for MV that same day. During the
interview, MV Stated she first met VANCE While playing a game on her tablet called
“Party in my Dorm.” MV stated she sent a request to VANCE on the game. MV stated
VANCE accepted the request and they started talking. MV said VANCE then asked her
to send him pictures MV stated she told VANCE she could not send pictures through the
game, and VANCE told MV to add him on Facebook Messenger. MV did so, and
VANCE again asked her to send him photos.

7. According to MV, she sent VANCE an old picture of her sister as a fifteen-
year-old. MV said VANCE then asked her to send him photos of her private areas. MV
said she initially refused but that she eventually gave in to VANCE’s request because he
continued to ask for them. MV stated she went behind her bed and took photographs of
herself and sent them to VANCE. MV stated she sent a picture of her genitals and a
picture of her breasts to VANCE.

8. MV said that after she sent the photographs to VANCE the two video
chatted on Facebook Messenger, and VANCE appeared to be holding a microphone in
his hand. MV stated she discontinued the video chat and then sent a picture of her
buttocks to VANCE. She said VANCE then sent her a picture of his “peepee.”

9. MV said that she told VANCE she was fifteen because she thought
VANCE would tell her to get off the game if he knew she were only nine.

10. On February 21, 2018, Special Agent Reuben Gay met with MV’s father,
who gave consent for the FBI to assume MV’s identity on Facebook. On February 26,
2018, SA Gay accessed MV’s Facebook account and saw the following conversation
with VANCE that took place on December 22, 2017:

VANCE: IWant to see you now

SA EASTVOLD-WALTON AFFIDAVIT - 3 UNYFED STATES ATTORNEY

700 STEWART S'IREET, SUn'E 5220
USAO #2018R013 87 SEATrLE, WAsHINGToN 98101

(206) 553-7970

\QOQ\]O\Ui-I>Wl\.)>-l

l\)l\)l\)[\)l\)\\)[\)[\)l\)i--li-)-r-‘>-l>-¢>-¢i-a)_a,_~
O¢\iO\M-I>Wl\)\-*O\OOQNO\LA-|>L)JN)-C

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 10 of 37

MV: (MV sent two pictures of what appears to be her older sister)
VANCE: Why don’t you just take a selfie (VANCE takes selfie of his face and
sends to MV)

MV: Dude as I told you I have no clothes on and I’m really lazy also I look
horrible.

VANCE: You can cover up and I’m sure you don’t look that bad

MV: (sends a picture of her partially concealed face)

VANCE: I still can’t see much

MV: (sends another picture showing more of her face)

VANCE: you look super cute

MV:\I’m going back to the game

VANCE: but you are nice to look at

MV: thanks

VANCE: you are adorable

MV: thanks

VANCE: You’re welcome sweetie

(Emoji’s exchanged)

MV: I’m eating another peach

VANCE: Do you have a nice peach? (Emoji’s followed)

MV: Yes (Followed by emoji’s)

VANCE: Lemme see 1 like peaches

MV: (sends a smile emoji), I’m not sure my mom would approve

VANCE: now you are teasing me, saying you have a nice thing and not sharing
MV: OK but only if you don’t show anyone

VANCE: of course not, thanks sweetie

VANCE: are you still there

MV: it’s really hard to take a pict of just my peaches

VANCE: you can show more if you want

SA EASTVOLD-WALTON AFFIDAVIT - 4 UNlTED STATES ATTORNEY

USAO #2013R01387 700 STEWART STREET, SunE 5220
SEATrLE, WAsHJNGToN 98101

(206) 553-7970

\DOO\]O\U!-ldb)[\)i_d

l\)[\)l\)l\)l\)l\)[\)[\)l\))-‘)-¢>-)-*)-‘)-l)-li-‘)-l>-¢
OQ\iO\LhJ>WNi-‘O\COO\IO\UI-LWN>-*O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 11 of 37

MV: ok

VANCE: you are so nice and sweet

MV: 1 will just take a picture of something else.

VANCE: ok

MV: (sends a close up picture of what appear to be the genitals of a young girl)
VANCE: mmm can I see the rest of you

VANCE: Wow you are sexy

VANCE: You make me s hard

VANCE: And now you are going to tease me, come on babe.

MV: Well what else do you want to see, cause 1 think I want to see something ..
VANCE: (sends eggplant emoji), if you want to do a video chat 1 will show you.
MV: A. is in the room over and my parents are in the room right beside me.
VANCE: I’m not going to make any noise

MV: My parents might hear me talking so send a Pict.

VANCE: we can do no talking and 1 Will stroke my dick for you

MV: ok fine ofnly for 3 min

(They video chat)

VANCE: Let me see you now

MV: 1 won’t be able to video chat tho

VANCE: ok fine

MV: (sends another photograph of what appear to be a young girl’s genitals)

1 have small boobs and don’t want to show them

VANCE: awe come on

MV: they are extremely small

VANCE: its’s fine

MV: (sends picture of a young girl’s chest)

(MV then asks VANCE to send a picture of his penis using an eggplant emoji)
VANCE: why you want a pict so bad?

SA EASTVOLD-WALTON AFFIDAVIT - 5 UNITED STATES ATTORNEY
USAO #2018R01387 700 STEWART STREET, SUI”IE 5220
SEArrLr~:, WAerNoToN 98101
(206) 553~7970

\OOO\]O\UI-I>L)->I\)>_l

N[\)NI\JNNNN[\.))-l)-*)-i-¢>-a)-a>-¢)-l>-»-
OC\]O\L/'|LUJ[\)i-‘C\COO\]C\U`I-BUJN>-IO

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 12 of 37

MV: you don’t have to

VANCE: 1 will only show with video chat so others don’t see

MV: we can’t talk anymore my mom checks my tablet daily, bye

VANCE: ok

11. The pictures sent by MV showing her face were partially obscured. In the
photos, MV is covering the lower half of her face with what appears to be a book,
exposing only her nose, eyes and forehead. However, MV’s publicly visible Facebook
profile photo contained a clear picture of her face. I have examined this photo, and it
clearly depicts a child under the age of twelve.

12. On or about August 23, 2018, SA Gay obtained a search warrant
identifying information and content for the Facebook profile belonging to VANCE.

13. On or about September 5, 2018, Facebook returned subscriber information
and content for VANCE’s account. According to Facebook, VANCE’s account was
created on January 22, 2009, with email address kylevance@live.com. VANCE listed a
residence in Rexburg, Idaho.

14. SA Gay reviewed the Facebook search Warrant return, Which included the
Facebook messenger communications between VANCE and MV, which took place
December 22, 2017. These messages were the same messages seen in MV’s Facebook
account described above. SA Gay noted the communications were sexually explicit, and
he saw three sexually explicit files exchanged between MV and VANCE. SA Gay also
saw that VANCE described MV as “adorable, sweetie, and super cute.” In addition to the
conversation outlined above, VANCE repeatedly asked MV to send explicit photographs

97 ii

stating, “now you are just teasing me”, “mmmmm can 1 see the rest of you , Wow
you’re sex ”, “you make me so hard”.

15. SA Gay also found messages between VANCE and another individual
(“BATTLE”) via Facebook Messenger, which further demonstrate VANCE’s apparent

sexual interest in minors. BATTLE sends VANCE a photograph of a girl who she refers

SA EASTVOLD-WALTON AFFIDAVIT - 6 UNTTED STATES ATTORNEY

700 STEWART STREET, SUrrE 5220
USAO #2018R013 87 sEAmE, WAerNGToN 98101

(206) 553-7970

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 13 of 37

to as her “cousin” and states that she is “shes 5.” The following excerpts are from their

conversation:

\DOO\]O\U!-l>~k)-)l\)»-*

NN[\)NI\)I\)[\)N[\.)»-*>-*i-l)-l)-)-‘)-‘)-l>-‘)-\
OQ\lO\L}l-I>L)J[\)i-*O\DOQ\IO\'JILWN’_‘O

 

 

VANCE: You didn’t answer my question
BATTLE: what question

VANCE: Do you have a sexy ass?

BATTLE: Oh idk

BATTLE: im fat

BATTLE: soooo

VANCE: soooo that’s a yes?

BATTLE: ?

BATTLE: sorry still tired so 1 don’t understand
VANCE: that you got a sexy ass

BATTLE: oh sure

BATTLE: that’s What my little cousin tell me lol
VANCE: Well do 1 get to see it to tell you as well?
BATTLE: nawww

VANCE: Come on I know you want to

BATTLE: want to what

VANCE: show me dat ass

BATTLE: whyy

VANCE: Cuz I asked

BATTLE: but you first

VANCE: Maybe later

BATTLE: Iwanna be someones princess
VANCE: You can be mine

BATTLE: but you’re far away and I don’t think you can handle me
BATTLE: I need someone special

VANCE: Well then in that case 1 guess we are done talking

SA EASTVOLD-WALTON AFFIDAVIT - 7 UNH`ED STATES ATTORNEY

USAO #2013R013 87 700 STEWART STREET, SUrrE 5220
SEATrLE, WAsHiNGTON 98101

(206) 553~7970

\OO¢\]O\UI-l>b)l\)>-*

[\J[\)I\)[\)[\)[\)l\)[\)Ni-a)-*>-)-)-¢)-l>-¢i-‘>-l>_l
OO\]O\Ul-PWN>-‘O\OOC\lO\M-J>WN»-‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 14 of 37

BATTLE: Fight me

BATTLE: im sooo single

BATTLE: im bored

VANCE: Lol what’s up

BATTLE: i need someone to talk to

VANCE: ok well I’m here

VANCE: And if 1 send you a booty pic do 1 still get to see yours
BATTLE: Kids lool

VANCE: kids??

BATTLE: call and youll see

VANCE: Nah

BATTLE: why not

VANCE: 1 don't want to deal with a bunch of screaming kids
BATTLE: they stopped screaming

VANCE: Still don't want that

VANCE: And you Won't even show me if you got a nice ass
BATTLE: well you wont call to see soooo lol

VANCE: Why can't you just take a pic?

BATTLE: fine

VANCE: Woohoo

BATTLE: (Sent a picture of a young girl, wearing short pink shorts, on her hands

and knees with her buttocks facing the camera)
BATTLE: princess of my ’ sent a photo.
VANCE: Ooooh@

VANCE: That's a nice ass@

VANCE: Do you like it being grabbed?
BATTLE: cousin said thank you

SA EASTVOLD-WALTON AFFIDAVIT - 8 UNlTED STATES ATTORNEY
USAO #2018R01387 700 STEWART STREET, SUI'IE 5220
SEATrLE, WASHINGTON 98101
(206) 553-7970

\OOO\]O\Ul-I>~LJJ[\.))-‘

N[\J[\.)N[\.)[\)[\)[\)[\)>-li-¢)-¢>-‘i->-l)-i-¢>-\i-\
OQ\IC`\Ul-l>b~)[\.)i-*O\OOO\lO\U`l-I>Wl\)>-‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 15 of 37

VANCE: Lol you're ridiculous [1

BATTLE: “ikr

VANCE: Well maybe 1 should talk with her instead ©.
BATTLE: shes 5

VANCE: And she's nicer then you“

VANCE: (Sent a photo of his face)

BATTLE: she said she wanna go out with you.©

VANCE: Well let me talk with her then©m

BATTLE: you can call““

VANCE: 1 can't call right now 1 might call tomorrow
VANCE: But let's see her face if she wants to go out with me
vANCE:

BATTLE: (Sent a photo of two young girls with one girl appeared to blow a kiss
at the camera)

BATTLE:

VANCE: She blowing the kiss?

BATTLE: yea

VANCE: She's a cutie@

VANCE: Maybe 1 should go out with her@

BATTLE: (Sent a picture with the her and the two minor girls)

VANCE: That you on the end?

BATTLE: yea

VANCE: Dang you both cuties'

VANCE: Hmrn which one of you wants to go out with me.more?
BATTLE: the baby thicc too.

SA EASTVOLD-WALTON AFFIDAVIT - 9 713(?)1;1`ED STP;I'ES A_TTORNEY
TEWART TREET, SUm~; 5220
USAO #2018R013 87 SEAmE, WAsHlNGToN 98101
(206) 553-7970

\OO¢\]O\U\-ldwl\)>-¢

Nl\)[\)l\)[\)[\)[\)[\)[\)r_l>-i)-li-\>-¢)-a>-li-¢)-‘)-l
OO\lC\Ui-PWI\J>-‘C\DOO\]O\'Jl-l>b)l\)>-*C

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 16 of 37

VANCE: You trying to get me to do all of you[i““

BATTLE: maybeeee©”“

VANCE: You want a foursome?

BATTLE: the dog thicc too.©

VANCE: I'd consider a threesome with you and the one that blew me a kiss

but 1 don't think I'd do the baby.

BATTLE: awe.

VANCE: So can you and the cutie with the nice booty take a pic side by

side.

VANCE: Are you busy?

VANCE: 1 thought you wanted to talk?

BATTLE: (Sent a picture with her and the five year old side by side. Battle’s back
was facing the camera. Battle is wearing underwear and a bra and the five year old
has her underwear rolled up between her buttocks and was on all fours with her

back facing the camera)

VANCE: Oh dang can 1 do both of you@@
VANCE: Let's see the fronts too@

BATTLE: wym the front.

VANCE: 1 saw your ass so let's see your tits.

VANCE: And dang you're both hella sexy '
VANCE: (Sent a picture with no shirt on)
BATTLE: she said thank you soooo much.
BATTLE: and im wearing a bra

VANCE: Aww she's a cutie

VANCE: Soooo take it off“

SA EASTVOLD-WALTON AFFIDAVIT - 10 UNlTED STATES ATTORNEY

700 smaer smer, sums 5220
USAO #2018R01387 sEArrLE, WAerNGroN 98101

(206) 553-7970

\OOO\]G\Ui-I>L»Jl\)i-‘

l\)l\)l\)l\)l\)l\)l\)l\)[\)r->-~)-»-ai_¢>_a»_a,_i,_.,_.
OC\]O\LJl-I>L»J[\)>-‘O\DOQ\]C\KJ`I-PWNF-‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 17 of 37

BATTLE: (Sent a photograph sitting next to the five year old girl. Battle was
topless and the five year old had her shirt pulled back behind her head revealing
her bare chest)

VANCE: Dang y'all are hot an §

BATTLE: thanks papi©

VANCE: Mmmm can you have her suck your tits § E

BATTLE: (Sent a photograph of the five year old girl sucking on Battle’s bare
breast)

VANCE: 1-1ey1 have to go somewhere in a couple minutes but when 1 get

back 1 Will call you

VANCE: Mmmmm baby you're so naughty ©©©

VANCE: Can you do a video of you fingering each otherUU § ', P,.
BATTLE: that felt kinda Weirdm

VANCE: You're amazing baby all of you@©@""'®m
BATTLE: but shes sooo youngm

VANCE: She seems to like it tho©

VANCE: If she doesn't like it then you don't need to

BATTLE: she thinks its weird too

VANCE: Ok then can you do a video of you dancing naked

VANCE: ??

VANCE: Or is that wierd as well?

BATTLE: she said thats weird

VANCE: To dance?

VANCE: Alright then you come up with something and surprise me'.

BATTLE: the naked part
VANCE: Oh gotcha

SA EASTVOLD-WALTON AFFIDAVIT - ll UNITED STATES ATTORNEY

USAO #2018R01387 700 STEWART STREET, SUH'E 5220
SEATI'LE, WASHINGTON 9 81 01

(206) 553-7970

\OQC\]O\Lll-l>'\)~)[\))-»

NNNN[\)N[\)N[\)>-*i-¢>-i_¢>_¢)-\>-l)-)-*)-l
OQ\IC\(/l-LW[\)i-*O\OO°\]O\LJ\-bb)l\)i-*O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 18 of 37

VANCE: Maybe just topless?

VANCE: Ok 1 gtg now 1'll be back later and 1'll call you"@

BATTLE: she said that sounds really weird

VANCE: Ok 1'll talk later

16. Based on information received during the investigation, 1 believe that the
SUBJECT PERSON is residing at the SUBJECT PREMISES with other family
members, to include his mother, brothers, and grandparents. Results of a fee-for-service
database search and information received from the Department of Licensing and the
Department of Corrections reveal that the SUBJECT PERSON is residing at the
SUBJECT PREMISES. Information received from the Department of Licensing revealed
that the SUBJECT PERSON is the registered owner of a 1998 VOLKSWAGEN JETTA
sedan, Washington license plate AXE4194 (SUBJECT VEH]CLE l) and a 2003 Volvo
sedan, WA plate BMB0759 (“SUBIECT VEH[CLE 2”) . The primary address listed on
the vehicle registration is the SUBJECT PREMISES. The SUBJECT PERSON’s
grandfather, who resides at the SUBJECT PREMISES was sentenced to prison time
following the conviction of child molestation in 1992. One of the SUBJECT PERSON’s
brothers is a registered sexual offender and on Department of Corrections supervision
until 2027.

III. PRIOR EFFORTS TO OBTAIN EVIDENCE

17. Any other means of obtaining the necessary evidence to prove the elements
of computer/Internet-related crimes, for example, a consent search, could result in an
unacceptable risk of the loss/destruction of the evidence sought. If agents pursued a
consent-based interview with the SUBJECT PERSON, or any other unknown resident(s)
or occupant(s) of the SUBJECT PREl\/HSES, they could rightfully refuse to give consent
and the user who distributed child pornography files as outlined above could arrange for
destruction of all evidence of the crime before agents could return with a search warrant

Based on my knowledge, training and experience, the only effective means of collecting

SA EASTVOLD-WALTON AFFIDAVIT - 12 UNH`ED STATES ATTORNEY
USAO #2()18R()]387 700 STEWAM STREET, SUITE 5220

SEAmI-;, WASHINGTON 98101
(206) 553-7970

\oOO\`|O'\LJ\-I>£)~)[\))-l

[\)[\)[\)I\)[\)[\)[\)l\)l\)i-*)-*>-*)-l)-l>-¢)-l)-r-*>-
O°\]O\LJ`I-P~UJ[\)>_*O\OOC\]O`\LJ`|-PL)J[\)>~\O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 19 of 37

and preserving the required evidence in this case is through a search warrant Based on
my knowledge, no prior search warrant has been obtained to search the SUBJECT
PREMISES or the SUBJECT PERSON.

IV. TECHNICAL BACKGROUND

18. Based on my training and experience, when an individual communicates
through the Internet, the individual leaves an IP address which identifies the individual
user by account and ISP (as described above). When an individual is using the Internet,
the individual’s 11’ address is visible to administrators of websites they visit. Further, the
individual’s IP address is broadcast during most Internet file and information exchanges
that occur.

19. As noted above, this investigation involves the use of Facebook messenger
service. Facebook Inc., a social networking company headquartered in Menlo Park,
California, has a feature Which allows users to communicate through Facebook
messenger. Facebook messenger allows individuals to communicate with other users by
sending texts, pictures, and videos. Users can send and receive messages, images, videos,
and other content to other users.

20. Based on my training and experience, 1 know that most ISPS provide only
one IP address for each residential subscription 1 also know that individuals often use
multiple digital devices Within their horne to access the Internet, including desktop and
laptop computers, tablets, and mobile phones. A device called a router is used to connect
multiple digital devices to the Internet via the public IP address assigned (to the
subscriber) by the ISP. A wireless router performs the functions of a router but also
includes the functions of a Wireless access point, allowing (wireless equipped) digital
devices to connect to the Internet via radio waves, not cables. Based on my training and
experience, today many residential Internet customers use a wireless router to create a
computer network within their homes where users can simultaneously access the Internet

(With the same public IP address) With multiple digital devices.

SA EASTVOLD-WALTON AFFIDAVIT - 13 71(;(1]`1;TED STASTES AT;ORNEY
TEWART TREET, one 5220
USAO #2018R01387 SEATrLF., WAsHINGToN 98101
(206) 553-7970

\OOO\]O\U\-PL)JNi-¢

NNNI\)N[\JI\)[\)I\)>-‘>-‘>-l)-‘i-¢)-a)-¢>-»-i-¢
OC\]O\U\-l>w[\)>-*O\OOO\IO\U\-|>L»J[\)>-AO

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 20 of 37

21. Based on my training and experience and information provided to me by
computer forensic agents, I know that data can quickly and easily be transferred from one
digital device to another digital device. Data can be transferred from computers or other
digital devices to internal and/or external hard drives, tablets, mobile phones, and other
mobile devices Via a USB cable or other Wired connection Data can also be transferred
between computers and digital devices by copying data to small, portable data storage
devices including USB (often referred to as “thumb”) drives, memory cards (Compact
Flash, SD, microSD, etc.) and memory card readers, and optical discs (CDs/DVDS).

22. As outlined above, residential Internet users can simultaneously access the
Internet in their homes with multiple digital devices. Also explained above is how data
can quickly and easily be transferred from one digital device to another through the use
of wired connections (hard drives, tablets, mobile phones, etc.) and portable storage
devices (USB drives, memory cards, optical discs). Therefore, a user could access the
Internet using their assigned public IP address, receive, transfer or download data, and
then transfer that data to other digital devices, Which may or may not have been
connected to the Internet during the date and time of the specified transaction

23. Based on my training and experience, 1 have learned that the computer's
ability to store images and videos in digital form makes the computer itself an ideal
repository for child pornography The size of hard drives used in computers (and other
digital devices) has grown tremendously within the last several years. Hard drives with
the capacity of four (4) terabytes (TB) are not uncommon These drives can store
thousands of images and videos at very high resolution

24. Based on my training and experience, and information provided to me by
other law enforcement officers, 1 know that people tend to use the same user names
across multiple accounts and email services.

25. Based on my training and experience, collectors and distributors of child
pornography also use online resources to retrieve and store child pornography, including

services offered by companies such as Google, Yahoo, Apple, and Dropbox, among

SA EASTVOLD-WALTON AFFIDAVIT - 14 UNITED STATES ATTORNEY
USAO #2018R013 87 700 STEWART STREET, SUITE 5220

SEATrLE, WASHINGTON 98101
(206) 553-7970

\OO¢\]O\Lll-I>LDN>-*

l\)l\)l\)l\)l\)l\)l\)l\)[\)>-*)-)->-¢>-¢i-\)-¢>-ai-*>-l
OO\]O\U\-l>~wNi-*O\OOQ\]O\U\LUJN'-*O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 21 of 37

others. The online services allow a user to set up an account with a remote computing
service that provides email services and/or electronic storage of computer files in any
variety of formats. A user can set up an online storage account from any computer with
access to the Internet. Evidence of such online storage of child pornography is often
found on the user's computer. Even in cases where online storage is used, however,
evidence of child pornography can be found on the user’s computer in most cases.

26. As is the case with most digital technology, communications by way of
computer can be saved or stored on the computer used for these purposes. Storing this
information can be intentional, i.e., by saving an email as a file on the computer or saving
the location of one‘s favorite websites in, for example, "bookmarked" files. Digital
information can also be retained unintentionally, e.g., traces of the path of an electronic
communication may be automatically stored in many places (e.g., temporary files or ISP
client software, among others). 1n addition to electronic communications, a computer
user's Internet activities generally leave traces or "footprints" and history files of the
browser application used. A forensic examiner often can recover evidence suggesting
whether a computer contains wireless software, and when certain files under investigation
Were uploaded or downloaded. Such information is often maintained indefinitely until
overwritten by other data,

27. Based on my training and experience, 1 have learned that producers of child
pornography can produce image and video digital files from the average digital camera,
mobile phone, or tablet. These files can then be easily transferred from the mobile device
to a computer or other digital device, using the various methods described above. The
digital files can then be stored, manipulated, transferred, or printed directly from a
computer or other digital device. Digital files can also be edited in ways similar to those
by which a photograph may be altered; they can be lightened, darkened, cropped, or
otherwise manipulated As a result of this technology, it is relatively inexpensive and

technically easy to produce, store, and distribute child pornography 1n addition, there is

SA EASTVOLD-WALTON AFFIDAVIT - 15 UNH`ED STATES ATTORNEY

700 SrEwART STREET, SUHE 5220
USAO #2018R01387 SEAi'rLE, WASHINGTON 98101

(206) 553-7970

\OOO\]O\Ul-J>WI\)>-‘

NNNN[\)N[\JN[\))-i-*)-‘)-‘)-*>--)-»-¢>-»_¢
OC\]O\L}ILL»J[\)>-*C\COO\]O\U`ILW[\))-*O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 22 of 37

an added benefit to the child pornographer in that this method of production is a difficult
trail for law enforcement to follow.

28. As part of my training and experience, 1 have become familiar with the
structure of the Internet, and 1 know that connections between computers on the Internet
routinely cross state and international borders, even when the computers communicating
with each other are in the same state. Individuals and entities use the Internet to gain
access to a wide variety of information; to send information to, and receive information
from, other individuals; to conduct commercial transactions ; and to communicate via
email.

29. Based on my training and experience, 1 know that cellular mobile phones
(often referred to as "smart phones") have the capability to access the Internet and store
information such as images and videos. As a result, an individual using a smart phone
can send, receive, and store files, including child pornography without accessing a
personal computer or laptop. An individual using a smart phone can also easily connect
the device to a computer or other digital device, via a USB or similar cable, and transfer
data files from one digital device to another. Moreover, many media storage devices,
including smartphones and thumb drives, can easily be concealed and carried on an
individual’s person and smartphones and/or mobile phones are also often carried on an
individual’s person

30. As set forth herein and in Attachment B to this Affidavit, 1 seek permission
to search for and seize evidence, fruits, and instrumentalities of the above-referenced
crimes that might be found at the SUBJECT PREMISES, in the SUBJECT VEHICLES,
or on the SUBJECT PERSON, in Whatever form they are found. 1t has been my
experience that individuals involved in child pornography often prefer to store images of
child pornography in electronic form. The ability to store images of child pornography in
electronic form makes digital devices, examples of which are enumerated in Attachment

B to this Affidavit, an ideal repository for child pornography because the images can be

SA EASTVOLD-WALTON AFFIDAVIT - 16 UNITED STATES ATTORNEY
USAO #2018R01337 700 STEWART STREET, SUl'rE 5220

SEATI`LE, WASHI'NGTON 98101
(206) 553 -7970

\DOC\]O\U\-ldwl\))_a

l\)[\)[\)[\)[\)[\.)[\)[\)[\)>-¢)->-a\-a)-\i-‘>_¢>-¢)-‘)-¢
OO\lO\kh-l>~W[\)t-‘O\QOO\lO\Ul-l>bJN>-‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 23 of 37

easily sent or received over the Internet. As a result, one form in which these items may
be found is as electronic evidence stored on a digital device.

31. Based upon my knowledge, experience, and training in child pornography
investigations, and the training and experience of other law enforcement officers with
Whom 1 have had discussions, 1 know that there are certain characteristics common to
individuals who have a sexualized interest in children and depictions of children:

a. They may receive sexual gratification stimulation and satisfaction
from contact with children or from fantasies they may have viewing children engaged in
sexual activity or in sexually suggestive poses, Such as in person in photographs, or other
visual media; or from literature describing such activity

b. They may collect sexually explicit or suggestive materials in a
variety of media, including photographs, magazines, motion pictures, videotapes, books,
slides, and/or drawings or other visual media. Such individuals often times use these
materials for their own sexual arousal and gratification Further, they may use these
materials to lower the inhibitions of children they are attempting to seduce, to arouse the
selected child partner, or to demonstrate the desired sexual acts. These individuals may
keep records, to include names, contact information and/or dates of these interactions, of
the children they have attempted to seduce, arouse, or with whom they have engaged in
the desired sexual acts.

c. They often maintain any “hard copies” of child pornographic
material that is, their pictures, films, video tapes, magazines, negatives, photographs,
correspondence, mailing lists, books, tape recordings, etc., in the privacy and security of
their home or some other secure location These individuals typically retain these “hard
copies” of child pornographic material for many years, as they are highly valued.

d. Likewise, they often maintain their child pornography collections
that are in a digital or electronic format in a safe, secure and private environment, such as

a computer and surrounding area. These collections are often maintained for several

SA EASTVOLD-WALTON AFFIDAVIT - 17 UNITED STATES ATTORNEY

700 STEWART STREET, SUrrE 5220
USA'O #2018R013 87 SEAi'rLE, WASHrNG'roN 98101

(206) 553-7970

\ooc\lo\u\.i>o)r\)~

l\)[\)[\)[\)[\)[\)[\)[\)l\)i-l>-¢>-‘)-)-l)-~)-*>-‘)-¢)-\
OO\]O\U`I-PL)J[\.)»-‘O\DOC\]O\U\-I>~wl\)>-‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 24 of 37

years and are kept close by, often at the individual’s residence or some otherwise easily
accessible location to enable the owner to view the collection which is valued highly

e. They also may correspond with and/or meet others to share
information and materials; rarely destroy correspondence from other child pornography
distributors/collectors; conceal such correspondence as they do their sexually explicit
material; and often maintain lists of names, addresses, and telephone numbers of
individuals with whom they have been in contact and who share the same interests in
child pornography

f. They generally prefer not to be without their child pornography for
any prolonged time period. This behavior has been documented by law enforcement
officers involved in the investigation of child pornography throughout the world.

g E-mail itself provides a convenient means by which individuals can
access a collection of child pornography from any computer, at any location with Internet
access. Such individuals therefore do not need to physically carry their collections with
them but rather can access them electronically Furthermore, these collections can be
stored on email “cloud” servers, which allow users to store a large amount of material at
no cost, without leaving any physical evidence on the users’ computer(s).

32. 1n addition to offenders who collect and store child pornography, law
enforcement has encountered offenders who obtain child pornography from the internet,
view the contents and subsequently delete the contraband, often after engaging in self-
gratification. In light of technological advancements, increasing Internet speeds and
worldwide availability of child sexual exploitative material, this phenomenon offers the
offender a sense of decreasing risk of being identified and/or apprehended with quantities
of contraband. This type of consumer is commonly referred to as a ‘seek and delete’
offender, knowing that the same or different contraband satisfying their interests remain
easily discoverable and accessible online for future viewing and self-gratification 1
know that, regardless of whether a person discards or collects child pornography he/she

accesses for purposes of viewing and sexual gratification evidence of such activity is

SA EASTVOLD-WALTON AFFIDAVIT - 18 715§1;'1ED STASTES ATTORNEY
TEWART TREET, SUITE 5220
USAO #201 8R013 87 SEATrLF., WAsHlNGToN 98101
(206) 553-7970

\OOO\]O'\U`I-I>~L)J[\)>-l

NNNN[\)[\)[\)I\)[\)>-‘>-»-\>-‘»-)--r--)-\>-)-\
OO\]O\UI-I>!JJ[\)>-*C\DOO\]O\UI-I>~L)J[\)>-‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 25 of 37

likely to be found on computers and related digital devices, including storage media, used
by the person This evidence may include the files themselves, logs of account access
events, contact lists of others engaged in trafficking of child pornography, backup files,
and other electronic artifacts that may be forensically recoverable

33. Given the above-stated facts, and based on my knowledge, training and
experience, along with my discussions with other law enforcement officers whol
investigate child exploitation crimes, 1 believe that the SUBJECT PERSON likely has a
sexualized interest in children and depictions of children and that evidence of child
pornography is likely to be found on digital media devices, including mobile and/or
portable digital devices found at the SUBJECT PREMISES, in the SUBJECT
VEHICLES, or on the SUBJECT PERSON.

34. Based on my training and experience, and that of computer forensic agents
that 1 work and collaborate with on a daily basis, 1 know that every type and kind of
information data, record, sound or image can exist and be present as electronically stored
information on any of a variety of computers computer systems, digital devices, and
other electronic storage media. 1 also know that electronic evidence can be moved easily
from one digital device to another. As a result, 1 believe that electronic evidence may be
stored on any digital device present at the SUBJECT PREMISES, in the SUBJECT
VEHICLES, or on the SUBJECT PERSON.

35. Based on my training and experience, and my consultation with computer
forensic agents who are familiar with searches of computers, 1 know that in some cases
the items set forth in Attachment B may take the form of files, documents, and other data
that is user-generated and found on a digital device. 1n other cases, these items may take
the form of other types of data - including in some cases data generated automatically by
the devices themselves

36. Based on my training and experience, and my consultation with computer
forensic agents who are familiar with searches of computers, 1 believe that if digital

devices are found in the SUBJECT PREMISES, in the SUBJECT VEHICLES, or on the

SA EASTVOLD-WALTON AFFIDAVIT - 19 UNITED STATES ATTORNEY

700 SIEWART STREET, SUITE 5220
USAO #2018R01387 sEAr-r-LE, wAsnrNGrox 98101

(206) 553-7970

\DOO\IO\Ui-LUJ[\)>-¢

l\)l\)l\)l\>l\)l\)[\)l\)l\)>-*i-l)-a>-»-‘)-)-l>-li-»-\
OQ\]O`\U!-PWN|-‘O\OOC\}O\U\-IBWN'~‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 26 of 37

SUBJECT PERSON, there is probable cause to believe that the items set forth in
Attachment B will be stored in those digital devices for a number of reasons including
but not limited to the following:

a. Once created, electronically stored information (ESI) can be stored
for years in very little space and at little or no cost. A great deal of ESI is created, and
stored, moreover, even without a conscious act on the part of the device operator. For
example, files that have been viewed via the Internet are sometimes automatically
downloaded into a temporary Internet directory or "cache," without the knowledge of the
device user. The browser often maintains a fixed amount of hard drive space devoted to
these files and the files are only overwritten as they are replaced with more recently
viewed Internet pages or if a user takes affirmative steps to delete them. This ESI may
include relevant and significant evidence regarding criminal activities but also, and just
as importantly, may include evidence of the identity of the device user, and when and
how the device was used. Most often some affirmative action is necessary to delete ESI.
And even when such action has been deliberately taken ESI can often be recovered,
months or even years later, using forensic tools

b. Wholly apart from data created directly (or indirectly) by user-
generated files digital devices - in particular, a computer's internal hard drive - contain
electronic evidence of how a digital device has been used, what it has been used for, and
who has used it. This evidence can take the form of operating system configurations
artifacts from operating systems or application operations file system data structures and
virtual memory "swap" or paging files. Computer users typically do not erase or delete
this evidence, because special software is typically required for that task. However, it is
technically possible for a user to use such specialized software to delete this type of
information - and, the use of such special software may itself result in ESI that is relevant
to the criminal investigation In particular, to properly retrieve and analyze electronically
stored (computer) data, and to ensure accuracy and completeness of such data and to

prevent loss of the data either from accidental or programmed destruction it is necessary

SA EASTVOLD-WALTON AFFIDAVIT - 20 UNITED STATES ATTORNEY

700 STEWART SiREET, SUITE 5220
USAO #2018R01387 SEATrLE, WASHINGTON 98101

(206) 553-7970

\OOO\]O\U`l-I>L)Jl\)i-a

NNNN[\JNI\J[\)[\)r-*)-l)-‘)-¢)-a>-¢)-\i-*)-i-l
O¢\lO\Ul-I>L)JI\)»-*O\OCO\]O\UI-D~WN>-‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 27 of 37

to conduct a forensic examination of the computers To effect such accuracy and
completeness it may also be necessary to analyze not only data storage devices but also
peripheral devices which may be interdependent, the software to operate them, and
related instruction manuals containing directions concerning operation of the computer
and software.

V. SEARCH AND/OR SEIZURE OF DIGITAL DEVICES

37. 1n addition based on my training and experience and that of computer
forensic agents that 1 work and collaborate with on a daily basis 1 know that in most
cases it is impossible to successfully conduct a complete, accurate, and reliable search for
electronic evidence stored on a digital device during the physical search of a search site
for a number of reasons including but not limited to the following:

a. Technical Requirements: Searching digital devices for criminal
evidence is a highly technical process requiring specific expertise and a properly
controlled environment The vast array of digital hardware and software available
requires even digital experts to specialize in particular systems and applications so it is
difficult to know before a search which expert is qualified to analyze the particular
system(s) and electronic evidence found at a search site. As a result, it is not always
possible to bring to the search site all of the necessary personnel, technical manuals and
specialized equipment to conduct a thorough search of every possible digital
device/system present In addition electronic evidence search protocols are exacting
scientific procedures designed to protect the integrity of the evidence and to recover even
hidden erased, compressed, password-protected, or encrypted files 'Since ESI is
extremely vulnerable to inadvertent or intentional modification or destruction (both from
external sources and from destructive code embedded in the system such as a "booby
trap"), a controlled environment is often essential to ensure its complete and accurate
analysis

b. Volume of Evidence: The volume of data stored on many digital

devices is typically so large that it is impossible to search for criminal evidence in a

SA EASTVOLD-WALTON AFFIDAVIT - 21 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2018R013 87 SEATrLE, WASHlNoroN 98101

(206) 553-7970

\OOQ\]C’\Ui-I>Wl\.))-

N[\)Nl\)[\)[\)l\)[\)[\)>-*i-*>-l)-l>-->-‘>_¢>-l»-Jb-\
Oo\lo\L/`ILU~)[\)F_‘O\DO°\]O\LJ`l-§UJ[\)>-*O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 28 of 37

reasonable period of time during the execution of the physical search of a search site. A
single megabyte of storage space is the equivalent of 500 double-spaced pages of text. A
single gigabyte of storage space, or 1,000 megabytes is the equivalent of 500,000
double-spaced pages of text. Computer hard drives are now being sold for personal
computers capable of storing up to four terabytes (4,000 gigabytes of data.) Additionally,
this data may be stored in a variety of formats or may be encrypted (several new
commercially available operating systems provide for automatic encryption of data upon
shutdown of the computer).

c. Search Techniques: Searching the ESI for the items described in
Attachment B may require a range of data analysis techniques In some cases it is
possible for agents and analysts to conduct carefully targeted searches that can locate
evidence without requiring a time-consuming manual search through unrelated materials
that may be commingled with criminal evidence In other cases however, such
techniques may not yield the evidence described in the warrant, and law enforcement
personnel with appropriate expertise may need to conduct more extensive Searches such
as scanning areas of the disk not allocated to listed files or peruse every file briefly to
determine whether it falls within the Scope of the warrant.

38. 1n this particular case, and in order to protect the third party privacy of
innocent individuals residing in the residence, the following are search techniques that
will be applied:

i. Device use and ownership will be determined through interviews if
possible, and through the identification of user account(s), associated account names and
logons associated with the device Determination of whether a password is used to lock a
user’s profile on the device(s) will assist in knowing who had access to the device or
whether the password prevented access

ii. Use of hash value library searches

iii. Use of keyword searches i.e., utilizing key words that are known to be

associated with the sharing of child pornography

SA EASTVOLD-WALTON AFFIDAVIT - 22 715(1;1;TED STA§TES ATSTORN];\Z(O
TEWART TREET, one 5
USAO 828188018 87 SEATrLE, WAerNGToN 98101
(206) 553-7970

\OOO\IO\Ul-PLNN>-¢

NNN[\JNI\JN[\J[\)>-‘>-‘)-l)-li-¢>_~i_->_~>-¢)-l
OO\]O\Lh-I>L)JN\-‘O\OOC\`|O\U`I-l>WN>-‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 29 of 37

iv. Identification of non-default programs that are commonly known to be used
for the exchange and viewing of child pornography, such as eMule, uTorrent, BitTorrent,
Ares Shareaza, Gnutella, etc.

v. Looking for file names indicative of child pornography, Such as PTHC,
PTSC, Lolita, 3yo, etc. and file names identified during the undercover download `of child
pornography

vi. Viewing of image files and video files

vii. As indicated above, the search will be limited to evidence of child

pornography and will not include looking for personal documents and files that are

unrelated to the crime

39. These search techniques may not all be required or used in a particular
order for the identification of digital devices containing items set forth in Attachment B
to this Affidavit. However, these search techniques will be used systematically in an
effort to protect the privacy of third parties Use of these tools will allow for the quick
identification of items authorized to be seized pursuant to Attachment B to this Affidavit,
and will also assist in the early exclusion of digital devices and/or files which do not fall
within the scope of items authorized to be seized pursuant to Attachment B to this
Affidavit.

40. 1n accordance with the information in this Affidavit, law enforcement
personnel will execute the search of digital devices seized pursuant to this warrant as
follows:

a. Upon securing the search site, the search team will conduct an initial
review of any digital devices/systems to determine whether the ESI contained therein can
be searched and/or duplicated on site in a reasonable amount of time and without
jeopardizing the ability to accurately preserve the data,

b. 1f, based on their training and experience, and the resources
available to them at the search site, the search team determines it is not practical to make

an on-site search, or to make an on-site copy of the ESI within a reasonable amount of

SA EASTVOLD-WALTON AFFIDAVIT - 23 713§1;TED STASTES ATSTORNS};\Z(O
TEWART rREET, urrr~:
USAO 8281818018 87 SEATrLr-;, WASHINGTON 98101
(206) 553-7970

\OOO\]O\U\-l>wl\)i-*

NN[\)[\)NN[\-)[\Jl\)i-li-*d-\>_a>_¢>_lr_¢>_i)_\,_t
OO\]C\U\-P~WN*_‘O\OO°\]C\L/\-P~WN\_‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 30 of 37

time and without jeopardizing the ability to accurately preserve the data, then the digital
devices will be seized and transported to an appropriate law enforcement laboratory for
review and to be forensically copied ("irnaged"), as appropriate

c. 1n order to examine the ESI in a forensically sound manner, law
enforcement personnel with appropriate expertise will produce a Complete forensic
image, if possible and appropriate, of any digital device that may contain data or items
that fall within the scope of Attachment B of this Affidavit. In addition appropriately
trained personnel may search for and attempt to recover deleted, hidden or encrypted
data to determine whether the data fall within the list of items to be seized pursuant to the
warrant 1n order to search fully for the items identified in the warrant, law enforcement
personnel, which may include investigative agents may then examine all of the data
contained in the forensic image/s and/or on the digital devices to view their precise
contents and determine whether the data fall within the list of items to be seized pursuant
to the warrant

d. The search techniques that will be used will be only those
methodologies techniques and protocols as may reasonably be expected to find, identify,
segregate and/or duplicate the items authorized to be seized pursuant to Attachment B to
this Affidavit.

e If, after conducting its examination law enforcement personnel
determine that any digital device is an instrumentality of the criminal offenses referenced
above, the government may retain that device during the pendency of the case as
necessary to, among other things preserve the instrumentality evidence for trial, ensure
the chain of custody, and litigate the issue of forfeiture

41. Because multiple individuals may reside at the SUBJECT PREMISES,
executing agents will take reasonable steps to protect the privacy of third-parties who are
not suspected of a crime Executing agents will therefore attempt to determine onsite
what areas within the SUBJECT PREMISES the SUBJECT PERSON has access to
and/or control over. 1f executing agents reasonably determine that the SUBJECT

SA EASTVOLD-WALTON AFFIDAVIT - 24 UNITED STATES ATTORNEY

700 STEWART STREET, SUr'rE 5220
USAO #201 8R013 87 sEATrLE, WAsmNGroN 98101

(206) 553-7970

\OO°\]O’\UI-l>b)!\.)i-

NNNNNNNNI\))-*)-‘)-li_a)-¢>-‘)->-¢)-‘)-¢
OQ\]O\UIJ>W[\)’_‘O\OOO\]O\KI\-PUJNI_‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 31 of 37

PERSON does not have access to or control over a specific area, such as the private
bedroom another resident at the SUBJECT PREl\/HSES, they will not search that area.

42. 1n order to search for ESI that falls within the list of items to be seized
pursuant to Attachment B to this Affidavit, law enforcement personnel will seize and
search the following items (heretofore and hereinafter referred to as "digital devices"),
subject to the procedures set forth above:

a. Any digital device capable of being used to commit, further, or store
evidence of the offense(s) listed above;

b. Any digital device used to facilitate the transmission creation
display, encoding, or storage of data, including word processing equipment, modems
docking stations monitors printers cameras encryption devices and optical scanners;

c. Any magnetic, electronic, or optical storage device capable of
storing data, such as disks tapes CD-ROMS, CD-Rs, CD-RWs, DVDs printer or
memory buffers smart cards PC cards memory sticks flash drives thumb drives
camera memory cards media cards electronic notebooks and personal digital assistants

d. Any documentation operating logs and reference manuals regarding
the operation of the digital device, or software;

e. Any applications utility programs compilers, interpreters and other
software used to facilitate director indirect communication with the device hardware, or
ESI to be searched;

f. Any physical keys encryption devices dongles and similar physical
items that are necessary to gain access to the digital device, or ESI; and

g Any passwords password files test keys encryption codes or other

information necessary to access the digital device or ESI.

SA EASTVOLD-WALTON AFFIDAVIT - 25 UNITED STATES ATTORNEY

USA() #2013R01337 700 STEWART STREET, SUi'rE 5220
SEATTLE, WASHJNGTON 98101

(206) 553-7970

\OOO\`IO\U`l-I>UJN>-l

[\)NN[\)N[\)N[\)[\)>-)-)-‘)-‘>->-‘)-l)-\>-¢)-d
OC\]O`\U`l-I>W[\)>-‘O\OOQ\IO\U\-D-WN>-‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 32 of 37

VI. CONCLUSION
43. Based on the foregoing, 1 believe there is probable cause that evidence,

fruits and instrumentalities of violations of 18 U.S.C. § 2422(b) (Enticement of a Minor),
18 U.S.C. § 2251 (Production of Child Pornography), 18 U.S.C. § 2252(a)(2) (Receipt or
Distribution of Child Pornography), and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child
Pornography) are located at the SUBJECT PREMISES, in the SUBJECT VEHICLES, or
on the SUBJECT PERSON as more fully described in Attachment A to this Affidavit, as
well as on and in any digital devices found therein 1 therefore request that the court issue
a warrant authorizing a search of the location vehicles and person specified in

Attachment A for the items more fully described in Attachment B.

,»

 

Federal Bureau of 1nvestigation

Subscribed and sworn to before me this ZULday of November, 2018.

et twin

DAVID W. CHRISTEL
United States Magistrate Judge

 

SA EASTVOLD-WALTON AFFIDAVIT - 26 UNITED STATES ATTORNEY

700 STEWART STREET, Sor'rE 5220
USAO #2018R01337 sEAmE, wAsnrNGroN 98101

(206) 553-7970

\OQ¢\`|O\UI-l>~b~>l\)d-*

N[\)N[\)[\)NN[\)I\J>-‘)-\i-¢)-di-¢p_ay_a>_¢»_~»_-
OO\]O\\/IJ>UJ[\)F_‘O\OOQ\]O`\L}I-PWN'_‘O

 

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 33 of 37

ATTACHMENT A
Description of Property to be Searched
The address of the SUBJECT PREMISES 20 Jasmine Lane, Shelton, WA, and is
more fully described as the property containing a two-story, single family home that is
mostly light blue in color with white trim. The front door to the SUBJECT PREMISES
is white in color. The driveway to the SUBJECT PREMISES is off of a dead end road,
which appears to dead end at the SUBJECT PREMISES.

¢‘-\

 

The search is to include all rooms within the SUBJECT PREMISES, all garages
parking spaces storage units/outbuildings on the SUBJECT PREMISES and any digital

device(s) found therein However, if executing agents can reasonably determine onsite

that the SUBJECT PERSON does not have access to or control over a specific area

ATTACHMENT A - l UNITED STATES ATTORNEY

700 STEWART STREET, SorrE 5220
USAO #2018R013 87 SEA'lTLE, WASHINGTON 98101

(206) 553-7970

\OOO\]O`\Ul-LLA>[\J)-l

NN[\)[\)[\)[\)[\)[\)[\))-\>-a)-¢)-i)-li_¢>-¢)-*i-r-
OC\]O’\U`I-l>w[\.)>-*C\CQO\]O\U\-LW[\)>-*O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 34 of 37

within the SUBJECT PREMISES, such as the private bedroom another resident of the
SUBJECT PREMISES, they will not be permitted to search that area.

SUBJECT VEHICLE 1 is a 1998 VOLKSWAGEN JETTA sedan, WA license
plate AXE4194.

SUBJECT VEHICLE 2 is a 2003 Volvo sedan, WA plate BMB0759.

The SUBJECT PERSON is KYLE PAUL VANCE (DOB: XX/XX/1995),
pictured below:

 

 

ATTACHMENT A _ 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUm§ 5220
USAO #2018R013 87 SEATrLE, WAsHiNGToN 98101
(206) 553-7970

\OOC\]O\Ul-I>b~>[\.)»-

[\J[\)l\)[\)l\)l\)l\)l\)[\)>-‘i-d)-¢)-l>_~)-\)-~r-~)-l»-
OQ\lc\U`l-LUJNi-‘O\OOQ\]O’\U`I-I>~WN>-‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 35 of 37

ATTACHMENT B
ITEMS TO BE SEIZED

The following records documents files or materials, in whatever form, including
handmade or mechanical form (such as printed, written handwritten or typed),
photocopies or other photographic form, and electrical, electronic, and magnetic form
(such as CDs DVDs smart cards thumb drives camera memory cards electronic
notebooks or any other storage medium), that constitute evidence, instrumentalities or
fruits of violations of 18 U.S.C. § 2422(b) (Enticement of a Minor), 18 U.S.C. § 2251
(Production of Child Pornography), 18 U.S.C. § 2252(a)(2) (Receipt or Distribution of
Child Pornography), and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child Pornography),
which may be found at the SUBJECT PREMISES, in the SUBJECT VEHICLE, or on the
SUBJECT PERSON:

l. Any visual depiction of minor(s) engaged in sexually explicit conduct and
child erotica, in any format or media and any items depicted in those visual depictions
that may help to identify the person depicted or the creator of the depictions

2. Evidence of the installation and use of P2P software, and any associated
logs saved user names and passwords shared files and browsing history;

3. Letters e-mail, text messages and other correspondence identifying
persons transmitting child pornography, or evidencing the transmission of child
pornography, through interstate or foreign commerce, including by mail or by computer;

4. All invoices purchase agreements catalogs canceled checks money order
receipts credit card statements or other documents pertaining to the transportation or
purchasing of images of minors engaged in sexually explicit conduct;

5 . Any and all address books names lists of names telephone numbers and
addresses of individuals engaged in the transfer, exchange, or sale of child pornography;

6. Any non-digital recording devices and non-digital media capable of storing

images and videos

ATTACHMENT B - l UNI'l`ED STATES ATTORNEY

700 STEWART STREET, SUrrE 5220
USAO #2018R013 87 sEAmE, wAsnrNGroN 98101
(206) 553-7970

\OOO\]O\UI-|>L»)l\.)i-

[\) N l\) [\) l\)'[\) l\) l\) l\) >-* i-l )- i-‘ i-‘ >-¢ )- i-¢ )-1 )-¢
OO\]O\LJI-l>UJI\J'-‘O\OOQ\]O\U`¢-i>b~)l\)t-‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 36 of 37

7. Digital devices and/or their components which include, but are not limited
to:

a. Any digital devices and storage device capable of being used to
commit, further, or store evidence of the offense listed above;

b. Any digital devices used to facilitate the transmission creation
display, encoding or storage of data, including word processing equipment, modems
docking stations monitors cameras printers encryption devices and optical scanners;

c. Any magnetic, electronic, or optical storage device capable of
storing data, such as disks tapes CD-ROMs CD-Rs CD-RWs DVDs printer or
memory buffers smart cards PC cards memory sticks flashdrives USB/thumb drives
camera memory cards media cards electronic notebooks and personal digital assistants

d. Any documentation operating logs and reference manuals regarding
the operation of the digital device or software;

e. Any applications utility programs compilers interpreters and other
software used to facilitate direct or indirect communication with the computer hardware,
storage devices or data to be searched;

f. Any physical keys encryption devices dongles and similar physical
items that are necessary to gain access to the computer equipment, storage devices or
data; and

g. Any passwords password files test keys encryption codes or other
information necessary to access the computer equipment, storage devices or data;

8. Evidence of who used, owned or controlled any seized digital device(s) at
the time the things described in this warrant were created, edited, or deleted, such as logs
registry entries saved user names and passwords documents and browsing history;

9. Evidence of malware that would allow others to control any seized digital
device(s) such as viruses Trojan horses and other forms of malicious software, as well
as evidence of the presence or absence of security software designed to detect malware;

as well as evidence of the lack of such malware;

ATTACHMENT B - 2 UNI'I`ED STATES ATTORNEY

700 STEWART STREET, SUrrE 5220
USAO #2018R013 87 SEATrLE, WAsHiNGroN 98101

(206) 553 -7970

\OCQ\]O\U\-ldwl\))-

l\)[\)l\)l\)l\)[\)l\)[\)l\)i-*>-d>-*i-¢)-»r-l)-¢)-a)_¢>_¢
OO\]O`\L}`|-PWNV_‘O\OOQ\]O\Lh-PWN*_‘O

 

 

Case 3:18-mj-05269-DWC Document 1 Filed 11/26/18 Page 37 of 37

10. Evidence of the attachment to the digital device(s) of other storage devices
or similar containers for electronic evidence;
11. Evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from a digital device;
12. Evidence of times the digital device(s) was used;
13. Any other ESI from the digital device(s) necessary to understand how the
digital device was used, the purpose of its use, who used it, and when
14. Records and things evidencing the use of the IP address 73.109.71 . 123 (the
SUBJECT 1P ADDRESS) including:
a. Routers, modems and network equipment used to connect
computers to the Internet;
b. Records of Internet Protocol (IP) addresses used;
c. Records of Internet activity, including firewall logs caches browser
history and cookies “bookrnarked” or “favorite” web pages search terms that the user

entered into any Internet search engine, and records of user-typed web addresses

The seizure of digital devices and/or their components as set forth herein is
specifically authorized by this search Warrant, not only to the extent that such
digital devices constitute instrumentalities of the criminal activity described above,
but also for the purpose of the conducting off-site examinations of their contents for
evidence, instrumentalities or fruits of the aforementioned crimes

ATTACHMENT B - 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUr'rE 5220
USAO #2018R013 87 SEATrLE, WAerNGToN 98101

(206) 553-7970

